



COURT OF
APPEAL FOR BRITISH COLUMBIA




Citation:



Ruffolo v.
  Juba-Ruffolo,









2005 BCCA 24




Date: 20050110





Docket: CA032352

Between:

Mario Ruffolo

Respondent

(
Plaintiff
)

And

Ruby-Ann
Juba-Ruffolo

Appellant

(
Defendant
)












Before:



The Honourable Madam
  Justice Rowles





The Honourable Madam
  Justice Newbury





The Honourable Mr.
  Justice Hall




Oral Reasons for Judgment




R. Juba-Ruffolo



Appearing in person





R. Isbister



Counsel for the Respondent





Place and Date:



Vancouver, British Columbia





10 January 2005








[1]

ROWLES J.A.:
We are all of the view that this appeal
from the order of Mr. Justice Bouck appointing the respondent as the
administrator of the estate of his son must be allowed and the order set aside.

[2]

The respondent's
counsel has requested that he be given an opportunity to make submissions as to
costs.  We propose that submissions on costs be provided to us in writing and
that the respondent make the first submissions and have 15 days to provide them.
 The appellant will then have 15 days to file her submissions in regard to costs.

[3]

We will deliver written
reasons in respect to our decision but we wished to announce the result today
so that the matter of the appointment of an administrator can go before the
lower court without any delay.

[4]

NEWBURY J.A.:
I agree.

[5]

HALL J.A.:
I agree.

The Honourable Madam Justice Rowles


